Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page11of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page22of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page33of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page44of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page55of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page66of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page77of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page88of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page99of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page10
                                                          10of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page11
                                                          11of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page12
                                                          12of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page13
                                                          13of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page14
                                                          14of
                                                            of18
                                                               18
 Case
 Case2:21-cv-01086-JAD-BNW
      2:21-cv-01086-JAD-BNW Document
                            Document10
                                     9 Filed
                                       Filed08/31/21
                                             09/01/21 Page
                                                      Page15
                                                           15of
                                                             of18
                                                                18




             31st    August




IT IS SO ORDERED
DATED: 9:12 am, September 01, 2021



BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page16
                                                          16of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page17
                                                          17of
                                                            of18
                                                               18
Case
Case2:21-cv-01086-JAD-BNW
     2:21-cv-01086-JAD-BNW Document
                           Document10
                                    9 Filed
                                      Filed08/31/21
                                            09/01/21 Page
                                                     Page18
                                                          18of
                                                            of18
                                                               18
